J-S55003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN MITCHELL WADSWORTH                   :
                                               :
                       Appellant               :   No. 525 WDA 2020

                Appeal from the PCRA Order Entered April 9, 2020
               In the Court of Common Pleas of Armstrong County
              Criminal Division at No(s): CP-03-CR-0000218-2012


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                            FILED FEBRUARY 08, 2021

        Shawn Mitchell Wadsworth appeals pro se from the order that dismissed

as untimely his seventh petition filed pursuant to the Post Conviction Relief

Act (“PCRA”). Since the PCRA court lacked jurisdiction to correct Appellant’s

illegal sentence, we are constrained to affirm.

        Given our disposition, a detailed review of the underlying facts of this

case is unnecessary. Suffice it to say that in 2006, Appellant pled guilty to

indecent assault, was determined to be a sexually violent predator, and was

advised of registration obligations under the then-applicable version of

Megan’s Law. In 2012, Appellant was convicted of failing to comply with his

obligations under Megan’s Law III and was sentenced to five to ten years of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55003-20


imprisonment.    He filed no direct appeal, and his first four PCRA petitions

resulted in no relief.   See Commonwealth v. Wadsworth, 174 A.3d 77

(Pa.Super. 2017) (unpublished memorandum) (affirming order dismissing

Appellant’s fourth PCRA petition).

      Appellant filed his fifth PCRA petition in 2017, raising claims under

Commonwealth v. Neiman, 84 A.3d 603, 605 (Pa. 2013) (holding Megan’s

Law III violated the Pennsylvania Constitution’s single-subject rule), and

Commonwealth v. Muniz, 164 A.3d 1189, 1192 (Pa. 2017) (holding that

retroactive application of the successor to Megan’s Law III, the Sex Offender

Registration and Notification Act (“SORNA”), violated the ex post facto clause

of the Pennsylvania Constitution). The PCRA court dismissed the petition as

untimely. Appellant’s appeal from the dismissal order was ultimately quashed

by this Court sua sponte. See Order (817 WDA 2018), 9/17/18.

      In his sixth PCRA petition, Appellant sought the reinstatement of his

right to appeal the dismissal of his fifth PCRA petition. The PCRA court held a

hearing at which Appellant, represented by counsel, and the Commonwealth

stipulated that Appellant’s fifth-petition counsel abandoned him. Accordingly,

the PCRA court reinstated Appellant’s appellate rights as to the order

dismissing the fifth PCRA petition, and directed him to file an appeal within

thirty days of its April 23, 2019 order. Appellant filed a timely pro se notice

of appeal on May 3, 2019.




                                     -2-
J-S55003-20


       Although the appeal from the dismissal of Appellant’s fifth PCRA petition

was then pending before this Court, on May 16, 2019, counsel filed a motion

to withdraw and Turner/Finley1 letter in the PCRA court. Counsel, inter alia,

observed that Appellant had no right to counsel on his serial PCRA petition,

and opined that Appellant could not satisfy a PCRA timeliness exception

through either Muniz or Neiman. By order of May 21, 2019, the PCRA court

granted counsel’s motion and granted Appellant an additional thirty days to

obtain private counsel to file an appeal, apparently unaware that one had

already been filed. Ultimately, the appeal was dismissed by this Court for

Appellant’s failure to file a brief.2 See Order (692 WDA 2019), 8/29/19.

       In the meantime, on July 17, 2019, Appellant filed a motion for

appointment of new counsel and reinstatement of his appellate rights,

contending that he had not been served with the order allowing counsel to

withdraw. See PCRA Petition, 7/17/19, at 1-2. The PCRA court entered an

order on July 18, 2019, acknowledging that the order allowing counsel to

withdraw had been mailed to the wrong address, reinstating his appellate

rights, and denying the request for new counsel.        Appellant filed a timely

notice of appeal following the entry of the order. This Court dismissed that



____________________________________________


1 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),                            and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

2 The certified record of the PCRA court reveals that Appellant filed his brief in
that court rather than in this Court. See Brief of Appellant, 6/5/19.

                                           -3-
J-S55003-20


appeal after Appellant failed to file a docketing statement. See Order (1184

WDA 2019), 10/7/19.

      On January 8, 2020, Appellant filed the pro se PCRA petition that is the

subject of the instant appeal. Therein, he reiterated the Neiman and Muniz

claims that were the subject of his fifth petition. He further alleged that his

petition satisfied the newly-discovered-facts exception to the PCRA’s one-year

time bar, stating:

            The issue of Megan’s Law III’s unconstitutionality was ruled
      [on] after my sentencing. Due to the fact that it is a matter of the
      constitution, retroactivity falls under Teague v. Lane. And since
      SORNA was passed after my conviction[, the] Ex Post Facto Clause
      renders it unapplicable to my case.

PCRA Petition, 1/8/20, at 3. Appellant requested that the PCRA court either

grant relief pursuant to Muniz as sought in his fifth petition, or appoint new

counsel and yet again reinstate his rights to appeal the dismissal of his fifth

petition. See id. at Exhibit 1, page 1.

      The PCRA court appointed counsel, who filed a motion to withdraw and

Turner/Finley letter. Counsel observed that Appellant’s seventh petition was

merely an attempt to relitigate his fifth petition, and reiterated prior counsel’s

bases for concluding that the Muniz and Neimen arguments at issue therein

were properly rejected.     See Motion to Withdraw, 1/24/20, at Exhibit D.

Additionally, counsel noted that the breakdown that thwarted Appellant’s

initial attempt to appeal the dismissal of his fifth petition was remedied

through the relief granted on Appellant’s sixth petition, and that there were


                                      -4-
J-S55003-20


no changes in the law between the filing of the fifth and seventh petitions and

related to Muniz or Neiman that entitled Appellant to relief. Id. The PCRA

court granted counsel leave to withdraw, but granted Appellant leave to file

an amended petition. See Order, 1/27/20.

      Appellant responded with a supplemental filing that argued that he was

entitled to counsel because he has mental disabilities recognized by the Social

Security Administration. Appellant further contended that the PCRA court had

jurisdiction to entertain his seventh petition because “the deceptive language

of SORNA” amounted to governmental interference with his ability to file his

claim. Response, 2/26/20, at 2. Appellant alternatively posited that Muniz

“inspired a new legal theory distinct from its underlying finding” that satisfied

the newly-recognized, retroactively-applicable constitutional right timeliness

exception to the PCRA. Id. at 3.

      The PCRA court determined that Appellant was not entitled to counsel

to litigate his serial PCRA petition, and entered an order denying the request.

See Order, 3/9/20. The same day, the PCRA court issued notice of its intent

to dismiss Appellant’s seventh PCRA petition without a hearing pursuant to

Pa.R.Crim.P. 907. Appellant did not file a response, and the court dismissed

the petition as untimely by order of April 9, 2020.

      Appellant filed a timely notice of appeal, and a contemporaneous

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

The PCRA court thereafter submitted a Pa.R.A.P. 1925(a) memorandum, and


                                      -5-
J-S55003-20


this appeal is now ripe for our review.             Appellant presents the following

questions for our consideration:

               1)    Whether any Pennsylvania court has the jurisdiction
       to render a decision retroactive, fully, on collateral attack after the
       initial decision?

             2)   Whether, as a matter of first impression, false
       language of an unconstitutional statute may constitute
       government interference to qualify for the exception for timeliness
       for the PCRA?

              3)   Whether the falseness and/or unconstitutionality of a
       statute may inspire a new legal theory which is itself a new fact
       for the purpose of qualifying for the exception to timeliness for the
       PCRA?

Appellant’s brief at 4.3

       We begin with a review of the applicable legal principles.

       This Court’s standard of review regarding an order denying a
       petition under the PCRA is whether the determination of the PCRA
       court is supported by the evidence of record and is free of legal
       error. The PCRA court’s findings will not be disturbed unless there
       is no support for the findings in the certified record.

Commonwealth v. Allison, 235 A.3d 359, 362 (Pa.Super. 2020) (internal

quotation marks omitted).

       “Because the PCRA time limitations implicate our jurisdiction and may

not be altered or disregarded in order to address the merits of a petition, we

must    start    by    examining      the      timeliness   of   Appellant’s   petition.”

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014). Indeed, “no


____________________________________________


3While Appellant, with leave of this Court, also filed a supplemental brief, the
Commonwealth filed no brief in this appeal.

                                            -6-
J-S55003-20


court has jurisdiction to hear an untimely PCRA petition.” Commonwealth

v. Ballance, 203 A.3d 1027, 1031 (Pa.Super. 2019). The pertinent statute

provides as follows regarding the time for filing a PCRA petition:

      Any petition [filed pursuant to the PCRA], including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation of
         the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were unknown
         to the petitioner and could not have been ascertained by the
         exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or the
         Supreme Court of Pennsylvania after the time period provided
         in this section and has been held by that court to apply
         retroactively.

42 Pa.C.S. § 9545(b)(1). Further, any petition invoking an exception to the

one-year time bar “shall be filed within one year of the date the claim

could have been presented.” 42 Pa.C.S. § 9545(b)(2) (emphasis added).

      Appellant’s claims, and his attempts to plead a timeliness exception, are

based upon: (1) the language of SORNA, which took effect after his conviction

in 2012, but more than seven years before Appellant filed the PCRA petition

at issue in this appeal; (2) Neiman, which held that the statute pertinent to

Appellant’s case, Megan’s Law III, was unconstitutional in 2013, more than

six years before Appellant filed the PCRA petition at issue in this appeal; and

                                     -7-
J-S55003-20


(3) Muniz, which held that retroactive application of SORNA, a statute that

has nothing to do with Appellant’s conviction, constituted an ex post facto

violation in 2017, well over two years before Appellant filed the PCRA

petition at issue in this appeal. As any and all of the claims could have been

presented more than one year before Appellant filed his seventh petition (and

indeed were presented in his fifth PCRA petition in 2017), 42 Pa.C.S.

§ 9545(b)(2) forecloses all of Appellants attempts to satisfy a timeliness

exception, even without examining whether he can shoe-horn his arguments

into any of the three specific exceptions of 42 Pa.C.S. § 9545(b)(1). As such,

the PCRA court properly rejected the arguments Appellant presented to it to

establish its jurisdiction over his seventh PCRA.

       In Appellant’s supplemental brief, he claims that our Supreme Court’s

decision in Commonwealth v. McIntyre, 232 A.3d 609 (Pa. 2020), entitles

him to relief pursuant to Neiman.4 See Appellant’s Supplemental Brief at 1-

2. That case, like the instant case, involved a PCRA petitioner who was serving

a sentence of imprisonment for violating the requirements of Megan’s Law III.

The McIntyre Court held that McIntyre’s conviction for failing to register

under Megan’s Law III could not stand because, as Neiman held, its



____________________________________________


4  Appellant cited the April 1, 2020 per curiam order reversing McIntyre’s
judgment of sentence.       The High Court subsequently filed an opinion
explaining that it proceeded in that fashion because the expiration of
McIntyre’s prison sentence was imminent, and offering the full reasoning for
its holding.

                                           -8-
J-S55003-20


enactment in violation of the single-subject rule rendered the statute void ab

initio, and McIntyre’s sentence based upon violation of a non-existent statute

was illegal even though it predated the Neiman decision.              Id. at 619.

Although McIntyre raised his claim for the first time on appeal from the denial

of his PCRA petition, the Court declined to find it waived, since it is well settled

that “‘legality of sentence is always subject to review within the PCRA,’”

provided the PCRA’s time limits for filing a petition thereunder, or one

of its exceptions, are satisfied[.]” Id. at 617 (quoting Commonwealth

v. Fahy, 737 A.2d 214, 223 (Pa. 1999)) (emphasis added).

      It was undisputed that McIntyre’s PCRA petition was timely filed within

one year of his judgment of sentence becoming final.            See id. at n.13.

However, in the instant case, Appellant’s petition, filed nearly seven years

after his judgment of sentence became final, was not timely, and as discussed

above, satisfied no exception to the PCRA’s time bar.            Since it is well-

established that no court has jurisdiction to entertain the merits of an untimely

PCRA petition, we must conclude that McIntyre affords Appellant no relief.

See, e.g., Commonwealth v. Williams, 237 A.3d 1073 (Pa.Super. 2020)

(“‘Pennsylvania law makes clear no court has jurisdiction to hear an untimely

PCRA petition.’” (quoting Balance, supra at 1031)).

      In sum, McIntyre makes it clear that Appellant is serving an illegal

sentence, and is being imprisoned for violating a statute that is deemed to

have never existed. However, our Supreme Court has made it equally clear


                                       -9-
J-S55003-20


that there are no equitable exceptions to the PCRA’s time bar, and that unless

a defendant is able to satisfy one of the three PCRA’s enumerated timeliness

exceptions, our courts lack jurisdiction to grant Appellant relief on his PCRA-

cognizable claim. See, e.g., Commonwealth v. Robinson, 837 A.2d 1157,

1161 (Pa. 2003) (“This Court has repeatedly stated that the PCRA timeliness

requirements are jurisdictional in nature and, accordingly, a PCRA court

cannot hear untimely PCRA petitions. . . . In addition, we have noted that

the PCRA confers no authority upon this Court to fashion ad hoc equitable

exceptions to the PCRA time-bar in addition to those exceptions expressly

delineated in the Act.”); Fahy, supra at 223 (“Although legality of sentence

is always subject to review within the PCRA, claims must still first satisfy the

PCRA’s time limits or one of the exceptions thereto.”).      Therefore, we are

constrained to hold that Appellant’s petition was properly dismissed as

untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2021




                                     - 10 -